FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 26, 2021

                                      No. 04-20-00546-CV

                                  Richard Louis FLEMING, III,
                                           Appellant

                                                 v.

                             NASA FEDERAL CREDIT UNION,
                                       Appellee

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020-CV-0167
                            Honorable Bill Squires, Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Lori I. Valenzuela, Justice


       On March 10, 2021, this court issued an opinion dismissing this appeal for want of
prosecution. On March 15, 2021, appellant filed a “Request for Findings of Fact and
Conclusions of Law.” Appellant also complains this court is using the “misnomer” of Richard
Louis FLEMING, III instead of his proper name Richard Louis Fleming, III.

        As explained in our March 10, 2021 opinion, appellant’s appeal was dismissed because
he failed to file his appellant’s brief or otherwise respond to this court’s order of February 8,
2021 ordering him to file his brief and a written response reasonably explaining (1) his failure to
timely file the brief and (2) why appellee is not significantly injured by appellant’s failure to
timely file a brief. See TEX. R. APP. P. 38.8(a), 42.3(c). No further findings or conclusions are
necessary; therefore, appellant’s request for findings of fact and conclusions of law is DENIED.

        The capitalization of appellant’s last name in the style of the opinion or any order of this
court is a matter of style and is not a “misnomer.” Appellant is properly identified in this court’s
records as Richard Louis Fleming, III.
                                                                             FILE COPY




                                              _________________________________
                                              Lori I. Valenzuela, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court